Citation Nr: 1218697	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-47 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether clear and unmistakable error (CUE) is present in a February 27, 2007 rating decision that reduced the Veteran's disability rating from total disability rating due to individual unemployability (TDIU) to a combined schedular 70 percent disability rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

 The Veteran had active service from June 1946 to December 1947.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the VA Regional Office (RO) in Huntington, West Virginia, which denied finding CUE in a February 27, 2007 rating decision. 

The Veteran was again granted a TDIU rating in a January 2010 RO decision effective August 10, 2009.  In a September 2010 decision, the RO adjusted the effective date of entitlement to TDIU to January 1, 2009.  

The Veteran testified before a Decision Review Officer at the RO in July 2010.  A transcript of the hearing is in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the reduction of the disability rating from TDIU to 60 percent for a back disorder and 10 percent ratings for radiculopathy of each the right and left lower extremities (a combined 70 percent disability rating) in a February 2007 RO rating decision was based on CUE.  In his written correspondence, he has asserted that the RO misinterpreted information from the Veteran's tax returns as proof of earned income after the Veteran had been given benefits for unemployability.  The Veteran initially appealed the February 2007 determination, but later withdrew the appeal in a September 2007 letter. 

The law and regulations provide that previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Court of Appeals for Veterans Claims (CAVC) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Board notes that the Veteran's tax information is not currently present in the record.  The claims file, however, indicates that there exists an Income Verification Match (IVM) file for the Veteran, and such information is usually contained in such a file.  As the third prong of a CUE determination indicates that the review must be based on the record and law that existed at the time of the adjudication in question.  The Veteran's tax information was a part of the record during the February 2007 RO decision and the RO made inferences from these records to reach its decision to reduce the Veteran's disability rating.  Therefore, the Board is remanding the claim so that the IVM file and the referenced  tax records can be associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain and associate with the claims file the Veteran's IVM file and any relevant U.S. Individual Income Tax returns for 2003, 2004, and 2005. 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


